Citation Nr: 0610453	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  02-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 20 
percent, for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Detroit, Michigan 
Regional Office (RO), which granted the veteran service 
connection for diabetes mellitus and rated this disorder as 
20 percent disabling. 

In August 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.

This case was previously before the Board and, in January 
2005, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDING OF FACT

The veteran's diabetes mellitus is insulin dependent and 
requires diet restrictions, but is not shown that regulation 
of activities is required.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 7913 
(2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in November 2003 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, while the veteran was not provided 
such notice in this time frame, the Board finds that this 
constitutes no more than harmless error.     

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC) supplemental statements 
of the case (SSOCs), and the November 2003 VCAA letter 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOCs and letters informed him why the 
evidence on file was insufficient to grant the claim; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate his claim.  The VCAA letter specifically 
informed him of what he should do in support of the claim, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was, for the most part, informed to 
submit everything he had with regard to his claim.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

The veteran has not received VCAA notice as to the 
"downstream" element of his claim, namely the proper 
effective dates assignable in the event of a successful claim 
for a higher rating.  As explained below, the Board finds 
that he is not entitled to a higher initial evaluation for 
the service-connected diabetes mellitus, type II, at issue, 
and the failure to afford him any appropriate notice of the 
"downstream" elements as to those issues is consequently 
not prejudicial to him.  See Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006); Bernard.  With respect 
to the diabetes mellitus, type II, the veteran was provided 
with notice of the criteria for establishing a rating in 
excess of 20 percent in the July 2002 statement of the case 
and October 2005 supplemental statement of the case.  In 
addition, while he was not specifically advised as to the 
information and evidence necessary to substantiate an earlier 
effective date for diabetes mellitus, type II, this appeal 
arises from disagreement with the initial disability rating 
assigned and the veteran has never challenged the effective 
date assigned the grant of service connection.  The veteran 
consequently has not been prejudiced by any lack of notice as 
to any downstream issue with respect to this issue. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).
  
II.  Merits of the claim.

Factual Background

VA outpatient treatment records, dated between April 1999 and 
December 2001, and associated with the veteran's claims file 
in connection with his claim; received in December 2001, show 
evaluation and treatment for diabetes mellitus, type II.  
This disorder is noted in these records to be insulin 
dependent, require no special diet and to have no involvement 
of diabetic retinopathy.

Service connection for diabetes mellitus, as noted above, was 
established by an RO rating action dated in April 2002.  This 
disorder was rated as 20 percent disabling under Diagnostic 
Code 7913 of VA's Schedule for Rating Disabilities (Rating 
Schedule).

The veteran was afforded a VA diabetes mellitus examination 
in March 2002.  The veteran informed his examiner that his 
diabetes mellitus had been diagnosed ten years ago.  He 
denied any hospitalization for ketoacidosis or hypoglycemic 
reactions and was noted to be not currently on a diet.  He 
stated that he had gained weight over the last few years.  
The examiner noted that with regard to restriction of 
activities, that the veteran now has significant restrictions 
due to a motorcycle accident sustained in 1984, as a result 
of which he fractured his right femur, left knee, and left 
hip, and amputated the left mid forearm, below-elbow 
amputation of the left forearm, and sustained a brachial 
plexopathy of the left upper extremity.  The veteran was 
noted to be physically active and to deny any visual problems 
such as diabetic retinopathy.  He was further noted to follow 
with his VA diabetic care provider on a regular basis.  
Following a physical examination and blood sugar testing, 
insulin requiring diabetes mellitus, type 2 with good control 
was diagnosed.  The examiner stated that did not presently 
have any complication secondary to his diabetes mellitus.

A VA progress note dated in May 2004, records that the 
veteran presented for follow-up of his diabetes with no major 
complaints.  It was noted that the veteran's current 
medications included insulin 26 units in the morning and 18 
units in the afternoon.  Following examination, it was the 
diagnostic assessment that the veteran's diabetes control was 
worse recently.  It was noted that he had been advised to 
have a snack at night to prevent hypoglycemic symptoms.

At his hearing in August 2004, the veteran testified that he 
was still on insulin as well as a restricted diet.  He 
reported that he has occasional dizzy spells, the last one 
occurring approximately one year ago.  He said that he 
receives regular follow-up care for his diabetes every three 
months from a VA physician, who has prescribed walking as an 
exercise.  The veteran's friend testified that the veteran 
has an awful hard time keeping his blood sugar under control.

VA outpatient treatment records compiled between June 2004 
and October 2005 show medical management of the veteran's 
diabetes by VA clinicians as well as medical education to 
include the importance of taking prescribed medication.

The veteran was afforded a VA diabetes mellitus examination 
in October 2005, pursuant to the Board's January 2005 remand.  
The examiner noted that the veteran's claims file was 
reviewed in conjunction with the examination and further 
observed that the veteran is currently being treated with 
insulin injections several times a day.  She further noted 
that if the veteran misses a meal or delays his bedtime snack 
he has hypoglycemic reactions.  It was noted that his course 
since onset had improved.  The veteran has reported to have 
no history of hospitalization or surgery associated with his 
diabetes and no history of pancreatic trauma or pancreatic 
neoplasms.  The veteran was noted to have reported episodes 
of hypoglycemic reactions or ketoacidosis that did not 
require hospitalizations and visits to a diabetic care center 
every three months.  The veteran was further reported to have 
been instructed to follow a restricted or special diet.  He 
had no restriction in strenuous activities.  He was noted to 
have symptoms of diabetic related peripheral vascular disease 
and related skin ulceration and atrophy but no cardiac, 
visual, or neurovascular symptoms.  An eye examination found 
no diabetic complications.  It was also reported that the 
veteran has GI symptoms of pain related to diabetes as well 
as tooth loss and erectile dysfunction.  Lastly the examiner 
listed daily activities affected by the veteran's diabetes 
noting that the veteran's ability to shop, exercise, 
participate in sports, travel, feed himself, and drive were 
severely impaired. It was also reported that his ability to 
perform chores and recreate were mildly impaired. 

In a rating decision dated in October 2005, service 
connection was established by the RO for peripheral vascular 
disease of the left lower extremity and erectile dysfunction 
as secondary to service-connected diabetes mellitus.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2005).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The veteran essentially contends that his service-connected 
diabetes mellitus is more disabling than currently evaluated.  
He argues in this regard that both his diet and activities 
are restricted as a result of this disorder.

The RO has evaluated the veteran's diabetes mellitus at the 
20 percent rate under 38 C.F.R. § 4.119, Diagnostic Code 
7913. Under this Diagnostic Code, a 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is warranted for 
the requirement of insulin, a restricted diet, and regulation 
of activities.

In this case, the evidence shows that the veteran diabetes 
mellitus is insulin dependent.  While, a VA outpatient 
treatment record in April 1999 records that the veteran 
requires no special diet for his diabetes mellitus, the 
veteran in August 2004  testified that he has a medically 
restricted diet and a restricted diet was noted on his most 
recent VA examination.  

There is, however, no indication that the veteran's diabetes 
mellitus requires any particular regulation of activities.  
Here, we note the medical evidence shows that the veteran has 
been encouraged to exercise by clinicians involved in his 
diabetic treatment.  Furthermore on VA examination in March 
2002, he was reported to be physically active and restricted 
only by nonservice-connected disorders stemming from a 
motorcycle accident.  Although the veteran's examiner in 
October 2005 listed daily activities affected by the 
veteran's diabetes mellitus, this same examiner specifically 
noted on this examination that the veteran had no restriction 
in strenuous activities due to this disorder.

The Board has considered the testimony provided by the 
veteran and his friend, before the undersigned, in which he 
described the difficulties of living with diabetes mellitus, 
type II.  Nevertheless, the medical evidence of record does 
not show that his diabetes mellitus results in regulation of 
his activities, which is a required factor for a rating in 
excess 20 percent under Diagnostic Code 7913.

The findings of record, accordingly, correlate closely with 
the criteria for an initial 20 percent evaluation for 
diabetes mellitus.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus, and this claim 
must be denied. 

The Board notes that 38 U.S.C.A. § 5107(b) is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

 
ORDER

A higher initial evaluation, in excess of 20 percent, for 
diabetes mellitus is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


